Citation Nr: 0334869	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating higher than 0 percent for a 
maxillary cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
November 1978 to August 1989, and from January to June 1991; 
she also had additional service in the Air National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO-which, among 
other things, granted service connection for a maxillary cyst 
and assigned an initial noncompenable (i.e., 0 percent) 
rating.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The veteran appears to have a recurrent cyst between teeth 
numbers 10 and 11, in her left mandible.  This cyst was first 
removed in service, in May 1980, and the specimen was sent to 
Bethesda Naval Hospital to determine its pathology.  The 
lesion was next sent to the Armed Forces Institute of 
Pathology for further clinical evaluation and workup.  That 
July 1980 report shows that opinions were varied on the exact 
interpretation of the lesion.  So additional studies were 
recommended to determine whether the appropriate diagnosis 
was a botryoid odontogenic cyst, or an incisive canal cyst, 
or mucoepidermoid carcinoma.  It does not appear these 
studies ever were conducted, however.  

In 1988, the veteran had a basal cell carcinoma removed from 
her left temple area.  And just prior to her discharge from 
the military, she received dental treatment in June and July 
1989, including bitewing x-rays and a crown on tooth number 
14.  



Medical records dated in February 1993 indicate the veteran's 
cyst had reoccurred approximately one year prior, and that it 
since had enlarged.  It was painful when she pressed on it.  
The report of aeromedical evaluations conducted from 
February 9-18, 1993, shows a diagnosis of a benign 
odontogenic glandular cyst of the left anterior maxilla.  It 
was removed that same month.

The veteran is a physician and, in an October 2001 letter, 
she indicated that, although an official pathology report was 
not included in her records, she was informed of this 
diagnosis via telephone.  It appears that her recitation of 
her oral history was the basis for the February 1993 
assessment above.  She also claims, essentially, that her 
condition should be rated on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2003).  

A June 1997 medical record indicates the veteran has a 
diagnosis of mitral valve prolapse with moderate mitral 
regurgitation, and prophylactic antibiotics are indicated 
prior to dental or surgical procedures to protect her from 
bacterial endocarditis.  

More recent medical records dated in April 2001 indicate the 
veteran's maxillary cyst again returned.  On October 15, 
2001, she underwent a VA dental evaluation.  The examiner 
concluded that the cyst should be removed, that he did not 
expect a malignancy, but that it was something that would be 
invasive over time.  So the following day the cyst was 
removed by the Chief of the Dental Service at a VA facility.  
The examiner found, after clinical and radiographic 
examination, that the 10 mm blue area between teeth numbers 
10 and 11 appeared to be a maxillary cyst, and a biopsy was 
to be performed.  Also in October 2001, the veteran submitted 
a letter summarizing the history of her cyst condition, 
and noting that as her cyst grew, the pressure, discomfort, 
and pain increased.  

Additional records show the veteran was to be followed by 
another VA dental service, and that she also had treatment by 
a private oral surgeon.  A May 2002 VA outpatient note 
reveals that she reported that the area in question was 
tender, and that a definitive biopsy was pending.

Although it appears the veteran was referred to VA's dental 
service in Boston, and that she was to have a follow-up 
radiographic examination, these reports are not currently of 
record, nor is the report of her biopsy report in October 
2001, or the other records from her private oral surgeon.  So 
this additional evidence needs to be obtained before deciding 
her appeal.

Also, the October 2001 VA dental examiner indicated that a 
review of the veteran's medical records showed many 
significant incidents of care in the past, but none that bore 
upon her oral condition or dental situation.  It is very 
questionable, then, whether that dental examiner actually had 
access to all of the veteran's records.  And even if he did, 
more information is required to properly rate her dental 
disability.  Specifically, the veteran claims that she has 
pain, tenderness, and discomfort in her mandible, the 
associated teeth, as well as occasional headaches, all of 
which she believes are due to her maxillary cyst.  Her VA 
dental records, biopsy results, and private oral surgeon 
records should be considered to determine whether his 
allegations are clinically substantiated.  And this is 
probably best accomplished after having her reexamined after 
obtaining these additional records.

In an exceptional case where the schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service, upon 
field station submission, is authorized to grant an extra-
schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these special 
situations is a finding that the case presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Factors considered in making this determination 
include whether there has been marked interference with 
employment-meaning above and beyond that contemplated by the 
rating currently assigned, or frequent periods of 
hospitalization.

The January 2003 supplemental statement of the case (SSOC) 
contains a brief discussion of why this appeal does not 
deserve extra-schedular consideration.  If, however, the 
additional evidence mentioned above is obtained, then this 
issue will need to be revisited.

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The veteran was provided similar notice in a June 
2001 VCAA letter, and the text of 38 C.F.R. § 3.159(b)(1) was 
included in her October 2002 statement of the case (SOC).  
Therefore, since this case is being remanded for other 
reasons, the RO should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, this claim is REMANDED to the RO for the following:  

1.  Send the veteran VA Form 21-4138 and 
ask that she complete and return it, 
listing all VA facilities where she has 
received dental treatment since April 
2001.  

2.  Regardless of whether she responds, 
obtain the veteran's VA dental records 
from the VA Outpatient Clinics (for 
dental service) in Boston and Manchester 
from April 2001 to the present, or get 
them via the VA New England Healthcare 
System.  

3.  Also send the veteran VA Form 21-4142 
and tell her VA needs the address and 
authorization to obtain her medical 
records from her private oral surgeon.  

4.  After the above records have been 
obtained and associated with the other 
evidence in the claims file, schedule the 
veteran for another VA dental examination 
to determine the current severity of her 
maxillary cyst.  And to facilitate making 
this determination, it is imperative the 
examiner have access to the complete 
claims file, including a copy of this 
remand, for a review of the veteran's 
pertinent medical history.

5.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

6.  Then readjudicate the claim, 
including again considering whether 
additional compensation is warranted on 
an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
If benefits are not granted to the 
veteran's satisfaction, send her and her 
representative an SSOC and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



